Citation Nr: 0716632	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-10 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of cold injury to the right foot.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of cold injury to the left foot.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of cold injury to the right hand.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of cold injury to the left hand.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 6, 1977, to 
January 30, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 2002 
and August 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that in April 2007, the veteran submitted 
Taycheedah Correctional Institution medical records dated 
from April 2006 to March 2007 directly to the Board.  Such 
records reflect treatment for the veteran's bilateral feet 
disabilities, but make no mention of her bilateral hand 
disabilities.  The Board notes that the veteran did not waive 
agency of original jurisdiction (AOJ) consideration of the 
records.  See 38 C.F.R. § 20.1304 (2006).  As such records do 
not address the veteran's bilateral hand disabilities, the 
Board finds that a remand for AOJ consideration is not 
necessary.  See 38 C.F.R. § 19.31(b)(1).  However, as they 
are relevant to the veteran's bilateral foot disabilities, 
the issues of entitlement to ratings in excess of 20 percent 
for residuals of cold injury to the right and left feet are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.
2.  Residuals of cold injury to right hand are manifested by 
subjective complaints of pain, numbness, and cold 
sensitivity, without evidence of tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities.

3.  Residuals of cold injury to left hand are manifested by 
subjective complaints of pain, numbness, and cold 
sensitivity, without evidence of tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of cold injury to right hand have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7122 (2006).

2.  The criteria for a rating in excess of 10 percent for 
residuals of cold injury to left hand have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7122 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in April 2002, prior 
to the initial AOJ decision issued in July 2002.  She was 
provided additional VCAA letters in March 2006 and September 
2006.  The Board notes that the veteran's increased rating 
claims were readjudicated and a supplemental statement of the 
case was provided to her in January 2007, such that she had 
the opportunity to respond to the additional VCAA notice prior 
to the appeal reaching the Board.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the letters sent 
to her in April 2002 and September 2006 advised her of the 
evidence that VA would attempt to obtain and what evidence 
she was responsible for identifying or submitting to VA.  
Moreover, the March 2006 and September 2006 letter informed 
her of the evidence necessary to substantiate her increased 
rating claims.  Specifically, in the September 2006 letter, 
the veteran was advised that the evidence must show that her 
service-connected disabilities had gotten worse.  Pertinent 
to the fourth element, the September 2006 letter advised the 
veteran that, if she had any evidence in her possession that 
pertained to her claims to send it to VA.  Moreover, in the 
March 2006 and September 2006 letters, the veteran was 
provided with additional notification pertinent to the 
evidence necessary to substantiate disability ratings and 
effective dates for the disabilities now on appeal in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  For these reasons, to decide the appeal would 
not be prejudicial to the veteran.  

With respect to the duty to assist, as relevant, treatment 
records from the Department of Corrections, a May 2002 VA 
examination report, and a June 2004 report of a review of the 
veteran's records by a VA examiner were reviewed by both the 
AOJ and the Board in connection with adjudication of the 
veteran's claims.  She has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of her claims.  Moreover, the veteran 
was provided with a VA examination in May 2002 in order to 
adjudicate her increased rating claims.  The Board also notes 
that VA attempted to reexamine the veteran in June 2004; 
however, when the examiner arrived at the correctional 
institution where the veteran is incarcerated, the veteran 
was not there due to the fact that she had an appointment 
with her pulmonologist for a nonservice-connected and 
unrelated health condition.  As such, the examiner reviewed 
the veteran's medical records, documented her bilateral hand 
symptomatology since the last VA examination in May 2002, and 
offered medical conclusions on the current severity of her 
residuals of cold injury to the left and right hands.  In 
view of the unique facts of this case, the Board concludes 
that the medical evidence of record is sufficient to 
adjudicate the veteran's claims without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, she will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected residuals of cold injury to 
the right and left hands.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to these disabilities beyond that which is set out 
herein below.  In an increased rating case the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected disabilities of residuals of 
cold injury to the right and left hands are currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code 7122.  She contends that her fingers 
have a constant, prickling sensation in them and are cold all 
of the time.  The veteran also alleges that she has pain, 
swelling, and poor circulation in her fingers.  As such, she 
claims that she is entitled to ratings in excess of 10 
percent for residuals of cold injury to the right and left 
hands.

Under 38 C.F.R. § 4.104, Diagnostic Code 7122, a 10 percent 
rating is warranted where there is arthralgia or other pain, 
numbness, or cold sensitivity.  A 20 percent rating is 
warranted where there is arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subauricular punched out 
lesions or osteoarthritis).  A 30 percent evaluation requires 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).

Note (1) states: separately evaluate amputations of fingers 
or toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy, 
under other diagnostic codes.  Separately evaluate other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., unless they are used to support an evaluation under 
Diagnostic Code 7122.

Note (2) to Diagnostic Code 7122 states that each affected 
part is to be evaluated separately and the ratings combined 
in accordance with 38 C.F.R. § 4.25 and § 4.26.

The Board finds that the veteran is not entitled to ratings 
in excess of 10 percent for her service-connected residuals 
of cold injury to the left and right hands.  Specifically, 
her bilateral hand disabilities are manifested by subjective 
complaints of pain, numbness, and cold sensitivity, without 
evidence of tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.

Specifically, a February 2002 treatment record from the 
Department of Corrections reflects complaints of severe pain 
to the veteran's hands in the cold.  X-rays from April 2002 
showed normal bilateral hands without any evidence of 
fracture, dislocation, or acute osseous abnormalities.  

At her May 2002 VA examination, the veteran complained of 
swelling, pain, and sensitivity of her hands.  She stated 
that when she was exposed to temperatures less than 50 
degrees Fahrenheit, she experienced a prickly sensation in 
her hands and it took an extremely long time of exposure to 
temperature in the 70's before her hands return to normal.  
The veteran denied any discoloration to her hands, such as 
erythema, cyanosis, or pallor.  She also denied any specific 
treatment, but stated that she would wear two pairs of gloves 
outside whenever the temperature began to drop in the low 
50's.  The veteran denied any paresthesias, fungal 
infections, breakdown, ulcerations, and skin cancers.  She 
did have joint stiffness in which she had been told that she 
had gouty arthritis mainly involving the left knee and left 
ankle.  The veteran complained that her hands felt cold "all 
the time" no matter what the temperature was.  She had no 
specific dermatological, neurological, or vascular complaints 
involving her hands and she was not on any current treatment.  

Upon physical examination, skin involving the hands was warm 
and dry without any pustules, vesicals, ulcerations, or 
sloughing.  There was no evidence of any calluses or 
breakdown.  She did not have any edema of her hands.  Both 
hands had a very normal appearance with no obvious physical 
deformities.  Both hands were immersed in ice water for 
approximately 20 seconds in which there was no discoloration 
or swelling.  The veteran complained of pain when her hands 
were immediately immersed in the water and the pain went away 
once they were taken out of the water.  There were no obvious 
scars noted on her hands.  The veteran's hands felt warm to 
touch with radial pulses 2+ and symmetrical with good 
capillary filling.  The veteran had good sensory perception 
to sharp, dull, and vibratory sensation as well as to a 10 
gram monofilament.  She had full range of motion of all 
digits of the hands with no obvious interphalangeal joint 
swelling, erythema, or complaints of pain with movement or 
palpation.  The thumb touched each fingertip and swept the 
palmar surface without any difficulty.  Fingertips touched 
median transverse fold without any difficulty.  The veteran 
had good dexterity and strength was 5/5 of both hands.  It 
was noted that X-rays from April 2002 showed normal bilateral 
hands without any evidence of fracture, dislocation, or acute 
osseous abnormalities.  The veteran was diagnosed with cold 
injury in bilateral hands unchanged from the last rating 
examination.

Treatment records from the Department of Corrections dated 
from December 2002 to August 2003 reflect complaints of 
swelling and pain in the veteran's left and right hands.  In 
August 2003, the veteran did not have any edema in the hands.  
There was no redness or tenderness on palpation of her hand 
joints carpometacarpal.  However, the veteran instated that 
she had a significant amount of swelling that caused her 
pain.  

In June 2004, a VA examiner reviewed the veteran's treatment 
records from the Taycheedah Women's Correctional Institution 
and found that, since her last VA examination in May 2002, 
she had several uric acid levels drawn that ranged from 5.3 
mg/dl to 8.9 mg/dl.  During the times that the veteran's uric 
acid level was elevated, she would present to the clinic with 
complaints of pain and swelling involving her hands.  She 
would be placed on Allopurinol and Colchicine, with 
improvement of her symptoms.  However, whenever the veteran 
would feel better and her uric acid level went down, she 
would refuse to take any medications, therefore, such caused 
a recurrent gouty flare-up.  The veteran had been diagnosed 
with gouty arthritis.  The examiner noted that the veteran's 
prison records were negative for any complaints of cold 
sensitivity when doing any activities outside in colder 
weather.  Specifically, she did not complain of any problems 
related to her cold injury, such as numbness, tingling, 
hyperhidrosis, recurrent fungal infections, disturbance of 
nail growth, changes of skin color, or sloughing of the skin.  
She had not been diagnosed with Raynaud's disease since her 
last rating examination.  

The examiner also noted that the veteran had been diagnosed 
with peripheral edema as a result of congestive heart 
failure.  Based on such, the examiner opined that the 
veteran's complaints of chronic edema involving the hands 
were more likely related to her congestive heart failure and 
are not as least as likely as not related to the cold weather 
injury.  

The examiner further observed that the veteran was seen in 
June 2004 with complaints of bilateral shoulder pain and 
other arthralgias in which she acknowledged "gout in my 
extremities, feet, ankles, and wrists."  The examiner noted 
that the veteran's medical records were very thorough in 
documenting her history of events of gouty arthritis.  The 
examiner stated that the fact that the veteran had been 
noncompliant with taking the Colchicine and Allopurinol is 
more so the reasoning behind her having frequent flare-ups of 
pain and swelling in the joints.  Based on the detailed 
information from her prison medical records, the VA examiner 
opined that her polyarthralgias were more likely due to gouty 
arthritis and are not at least as likely as not related to 
her service-connected cold injury. 

The veteran has been assigned 10 percent ratings for her 
bilateral hand disabilities in contemplation of her 
subjective complaints of pain, numbness, and cold 
sensitivity.  As indicated previously, a 20 percent rating is 
warranted where there is arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subauricular punched out 
lesions or osteoarthritis).  However, there is no evidence 
that the veteran's cold injury residuals of the bilateral 
hands result in tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.  Specifically, in May 2002, examination failed 
to reveal any pustules, vesicals, ulcerations, or sloughing.  
There were no obvious physical deformities.  Following 
immersion in ice water, there was no discoloration or 
swelling of the veteran's hands.  Also, she had good sensory 
perception to sharp, dull, and vibratory sensation as well as 
to a 10 gram monofilament.  Additionally, April 2002 X-rays 
revealed no abnormalities.  Moreover, as noted by the June 
2004 VA examiner, the veteran's current treatment records 
were negative for any complaints of problems related to her 
cold injury, such as numbness, tingling, hyperhidrosis, 
recurrent fungal infections, disturbance of nail growth, 
changes of skin color, or sloughing of the skin.  
Furthermore, the Board notes that the June 2004 VA examiner 
determined that the veteran's peripheral edema, caused by her 
nonservice-connected congestive heart failure, is responsible 
for her complaints of chronic edema of the hands.  
Additionally, the June 2004 VA examiner found that the 
veteran's polyarthralgias are due to her nonservice-connected 
gouty arthritis.  Therefore, as the veteran's cold injury 
residuals of her bilateral hands are limited to her 
subjective complaints of pain, numbness, and cold 
sensitivity, the Board finds that she is not entitled to 
ratings in excess of 10 percent for such disabilities.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2006), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
functional impairment associated with the veteran's residuals 
of cold injury to the right and left hands so as to warrant 
consideration of alternate rating codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claims for ratings in 
excess of 10 percent for cold injury to the right and left 
hands.  Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal and her increased rating 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7. 

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected bilateral hand 
disabilities present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The objective medical evidence 
of record shows that manifestations of the veteran's service-
connected disabilities do not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An increased rating for residuals of cold injury to the right 
hand is denied.

An increased rating for residuals of cold injury to the left 
hand is denied.


REMAND

As indicated in the Introduction, the veteran submitted 
Taycheedah Correctional Institution medical records dated 
from April 2006 to March 2007 directly to the Board.  Such 
records reflect treatment for her bilateral feet 
disabilities.  The Board notes that the veteran did not waive 
AOJ consideration of the records.  See 38 C.F.R. § 20.1304 
(2006).  As the additionally received records contain medical 
evidence relevant to the veteran's claimed bilateral foot 
disabilities and, therefore, is pertinent to the claims on 
appeal, a remand of the case is therefore required to comply 
with 38 C.F.R. § 19.31 (2006) (appellant has the right to 
have that additional evidence reviewed by the RO in the first 
instance unless he waives such consideration in writing).  

Accordingly, the case is REMANDED for the following action:

The veteran's claims of entitlement to 
ratings in excess of 20 percent for 
residuals of cold injury to right and left 
feet should be readjudicated based on 
entirety of the evidence, to specifically 
include the Taycheedah Correctional 
Institution medical records dated from 
April 2006 to March 2007.  If the claims 
remain denied, the veteran and her 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


